Citation Nr: 1047819	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to reentrance into a rehabilitation program of 
independent living services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1986 to September 1986 and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The Veteran also perfected an appeal seeking entitlement to 
service connection for chronic fatigue, claimed as due to 
undiagnosed illness and entitlement to an initial rating greater 
than 10 percent for chronic pain syndrome of the upper and lower 
extremities, except for carpal tunnel syndrome, due to 
undiagnosed illness.  These issues are addressed in a separate 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

Upon perfecting his appeal, the Veteran requested on his April 
2010 VA Form 9 that he desired "a BVA hearing in Washington, 
D.C."  

Prior to that time, however, the Veteran requested on his 
November 2009 VA Form 9 (appealing other issues addressed in a 
separate decision) "a BVA hearing at a local VA office before a 
Member, or Members, of the BVA." 

Thereafter, the Veteran was scheduled for a BVA Central Office 
hearing in Washington, D.C. on November 15, 2010.  The Veteran 
submitted a November 2010 statement indicating that due to 
financial hardship he would be unable to travel to Washington, 
D.C. and, instead, desired a video hearing with a member of the 
BVA.

The Court has determined that the Veteran has a right to request 
a hearing before the issuance of a Board decision.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
(West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  
In this case, the Veteran properly requested a Board hearing for 
his claims and, although there is some ambiguity as to what kind 
of hearing the Veteran desires, he never withdrew this request. 

Accordingly, the RO should clarify what type of hearing the 
Veteran is seeking and afford him a hearing before the Board as 
requested.

Accordingly, the case is REMANDED for the following action:

The RO should clarify whether the Veteran 
requests a video hearing or an in-person 
hearing at the VARO in St. Paul, Minnesota 
for the issues enumerated above and, 
thereafter, respond appropriately.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


